OPINION — AG — **** INDUSTRIAL DEVELOPMENT AND PARK DEPARTMENT — AUTHORITY **** (1) THE INDUSTRIAL DEVELOPMENT AND PARK DEPARTMENT DOES HAVE THE AUTHORITY TO MAKE RELOCATION PAYMENTS, AND INDEED IS REQUIRED BY THE PROVISIONS OF 63 Ohio St. 1971 1805 [63-1805] ET SEQ., TO MAKE SUCH PAYMENTS TO THOSE DISPLACED PERSONS AS DEFINED IN THE ACT; (2) THE DEPARTMENT DOES HAVE THE AUTHORITY TO ACCEPT PAYMENTS FROM THE LAND AND WATER CONSERVATION FUND, AND THAT PURSUANT TO THE DECLARED POLICY PUBLIC LAW 91-646 A PORTION OF SUCH GRANTS ARE PROPERLY DISBURSED FOR RELOCATION ASSISTANCE; (3) THE DEPARTMENT DOES HAVE THE AUTHORITY TO CONFORM TO THE PROVISIONS OF SECTION 301 OF PUBLIC LAW 91-646 AND INDEED UNDER 27 Ohio St. 1971 13 [27-13] THE DEPARTMENT IS REQUIRED TO COMPLY WITH POLICIES STATED THEREIN; AND (4) THE DEPARTMENT DOES NOT HAVE ANY CONSTRAINTS WHICH WOULD NOT BE IN ACCORD WITH THE PROVISIONS OF PUBLIC LAW 91-646  CITE: 63 Ohio St. 1971 1087 [63-1087], 63 Ohio St. 1971 1085-1099 [63-1085] — [63-1099], 63 Ohio St. 1971 1085 [63-1085], 63 Ohio St. 1971 1086 [63-1086], 27 Ohio St. 1971 9 [27-9] (STEVEN MOORE)